DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

 Response to Amendment
The amendment filed 20 December 2021 has been entered.  Claims 1-3, 7-10, 15, 17-19 are currently amended.  Claims 1-20 are currently pending.  Claim 6 is withdrawn.  

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed towards a different embodiment of Cedar than that which is cited in the rejection below.  The Examiner notes that the embodiment of Cedar newly cited was previously disclosed in the most recent office . 

Claim Objections
Claim 8 is objected to because of the following informalities:   
Claim 8 currently says “…of claim 7, wherein wherein…”.  This typographical error should be corrected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 is amended to require “the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities”.  The Examiner notes that, while the original disclosure states that the “foam-filled honeycomb core structure 144 (e.g., portions thereof) includes one or more layers (e.g., the air-impermeable duct wall 146) coupled to the surfaces of the foam-filled honeycomb core structure 144 that define the plurality of cavities 174” (Para. 89), there is no indication that the foam itself is coupled to either the air-impermeable duct wall or the air-permeable rigid tube.  Therefore, it would appear that this amendment is only insofar as to say that the foam is formed within the hexagonal shaped cavities; that the foam-filled honeycomb core structure is coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities; and that the foam-filled honeycomb core structure is coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities. 
Claim 18 is amended to require “the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities”.  The Examiner notes that, while the original disclosure states that the “foam-filled honeycomb core structure 144 (e.g., portions thereof) includes one or more layers (e.g., the air-impermeable duct wall 146) coupled to the surfaces of the foam-filled honeycomb core structure 144 that define the plurality of cavities 174” (Para. 89), there is no indication that the foam itself is coupled to either the air-impermeable duct wall or the air-permeable rigid tube.  Therefore, it would appear that this amendment is only insofar as to say that the foam is formed within the hexagonal shaped cavities; that the foam-filled honeycomb core structure is coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities; and that the foam-filled honeycomb core structure is coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Published U.S. Patent Application No. 20120267476) in view of Cedar et al. (Published U.S. Patent Application No. 20190270504) and Tomerlin et al. (U.S. Patent No. 8393436).
Supporting document (“Fluoropolymers”, PDF attached) is provided in the interest of providing a material definition for claim 5, in particular. The document is not dated, as it merely provides proof of an inherent material property. Therefore, at any point that the material existed, the inherent property would likewise exist.  
Regarding claim 1, Thomas (Fig. 1-3, 7) teaches a duct (air conditioning conduit 50) comprising: 
an air-permeable rigid tube defining an interior layer (Para. 97, “second cover layer 72 is perforated” and Para. 101, “the second cover layer 72, 74 is laminarily connected to the core layer so that the laminar connection between the core layer 60 and the second cover layer 72, 74 causes a composite effect in such a manner that the wall is self-supporting”, wherein such a construction would ensure the second cover layer 72 is rigid);
a foam-filled core structure (Para. 77, “core layer 60 comprises a sound-absorbing open-pore core material” and Para. 79, “core layer 60 comprises an open-pore foam material”) having a tubular shape (see Fig. 3), the foam-filled structure comprising a first face (external side of the core layer 60) and a second face (internal side of the core layer 60), the first face being coupled to an exterior wall of the air-permeable rigid tube (see Fig. 7); and 
an air-impermeable duct wall (first cover layer 62), the second face of the foam-filled core structure being coupled to an interior surface of the air-impermeable duct wall (Para. 77, “first cover layer 62 is designed so as to be airtight, is arranged on the external surface of the core layer 60, and is laminarily connected to the core layer 60”).
Thomas is silent regarding the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity. 
However, Cedar (Fig. 1-2, 4, 7G-I, 12-14) teaches a duct (Para. 57, “face sheet 202, the back sheet 204, and the core layer 200 may together form an arcuate cylindrical acoustic liner 118”) comprising: 
an air-permeable rigid interior layer (Para. 55, “face sheet 202 includes a plurality of perforations 203 extending through a material of construction of the face sheet 202”);
a foam-filled (Para. 105, “in some embodiments a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner. Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”) honeycomb core structure (exemplary core material 1400) having a tubular shape (see Fig. 14, the polyhedral cells are all shown to have a generally tubular shape), the foam-filled honeycomb structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (parallel polyhedral cells 1418 are shown to be hexagonally shaped with two hexagonal faces, one at either end of the cavity), the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube (see Fig. 2A); and 
an air-impermeable duct wall, the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (Para. 55, “acoustic liner 118 includes a core layer 200 positioned between a perforated face sheet 202 and a substantially imperforate back sheet 204”; see Fig. 2A). 
It would have been obvious to one skilled in the art at the time of the invention to include the foam-filled honeycomb core structure by combining prior art elements according to known methods to yield predictable results as taught by Cedar into the teachings of Thomas because it does no more than yield predictable results of improving the acoustical performance and structural strength of the core, as taught by Cedar (Para. 105, “Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Thomas is silent regarding the air-impermeable duct wall including a layer of film. 
However, Tomerlin (Fig. 1-5) teaches a duct (muffler 10) with a foam-filled core structure (acoustic absorbing material 30); and an air-impermeable duct wall coupled to an exterior surface of the foam-filled core structure (outer layer 14), wherein the air-impermeable duct wall includes a layer of film (Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the duct wall of the duct shown by Thomas to include a layer of film, as taught by Tomerlin, to provide a flexible, lightweight outer wall which provides excellent protection against tearing (see previously quoted Tomerlin passage from Col. 5 ll. 64-Col. 6 ll. 6). 

Regarding claim 2, Thomas in view of Cedar and Tomerlin teaches the duct of claim 1, wherein the foam-filled honeycomb core structure has a structural honeycomb portion comprising metal (Cedar:  Para. 59, “core material may be formed from any combination of materials known in the art, including one or more of a synthetic fiber and a metal alloy”), composite material, or a combination thereof and defining the plurality of hexagonal shaped cavities (Cedar:  Para. 58, “core layer 200 includes an array of oblique polyhedral cellular structures defined by a plurality of adjacent cells 206”; see Fig. 14, parallel polyhedral cells 1418 are shown to be hexagonally shaped).

Regarding claim 3, Thomas in view of Cedar and Tomerlin teaches the duct of claim 2, wherein the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities (Cedar:  Para. 105, “in some embodiments a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner”; see Fig. 14, parallel polyhedral cells 1418 are shown to be hexagonally shaped), and wherein the foam of the foam-filled honeycomb core structure comprises open cell foam (Thomas:  Para. 19, “core layer comprises an open-pore foam material”).

Regarding claim 4, Thomas in view of Cedar and Tomerlin teaches the duct of claim 3, wherein the open cell foam includes melamine foam (Tomerlin:  Col. 7 ll. 36-38, “it has been particularly advantageous to utilize a… melamine foam or other suitable absorptive material”).
It would have been obvious to one skilled in the art at the time of the invention to include the melamine foam by combining prior art elements according to known methods to yield predictable results as taught by Tomerlin into the teachings of Thomas because it does no more than yield predictable results of providing a material known to be used for soundproofing which has additional benefits, including low smoke and flame properties, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Thomas in view of Cedar and Tomerlin teaches the duct of claim 1, wherein the layer of film comprises a thermoplastic film and defines a non-rigid insulation layer (Tomerlin:  Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”, and see Fig. 4-5, the entire muffler 10 is described to be flexible, meaning the outer layer 14 must be non-rigid; see supporting document, “fluoropolymers are high-performance thermoplastics”).

Regarding claim 7, Thomas in view of Cedar and Tomerlin teaches the duct of claim 1, wherein the first hexagonal face is substantially parallel to the second hexagonal face (Cedar:  see Fig. 14, parallel polyhedral cells 1418 are shown to be hexagonally shaped with two parallel hexagonal faces, one at either end of the cavity). 

Regarding claim 9, Thomas in view of Cedar and Tomerlin teaches the duct of claim 1, wherein the foam-filled honeycomb core structure is configured to absorb sound (Thomas:  Abstract, “core layer comprises a sound-absorbing open-pore core material”), to thermally insulate the duct (Thomas:  Para. 16, “core layer is designed so as to thermally insulate”), and to structurally support the duct (Cedar:  Para. 105, “Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”).

Regarding claim 10, Thomas in view of Cedar and Tomerlin teaches the duct of claim 1, wherein the air-permeable rigid tube comprises a layer of closed cell foam coupled to an interior surface of the foam-filled honeycomb core structure (Thomas:  second cover layer 72 or 74; it is not clear how or from what the second cover layer is formed, but the following is disclosed: a) in at least one embodiment, the second cover layer is air-impermeable (Para. 35, “In another exemplary embodiment, the second cover layer is designed so as to be airtight”), b) the first cover layer 62 is air impermeable (Abstract, “The first cover layer is airtight”), and c) the first cover layer is made to be air-impermeable by being made of a closed cell foam (Para. 94, “According to one of various embodiments (not shown in further detail), the first cover layer 62 is generated by closing the outer pores of the open-pore core material of the core layer 60”)).
It therefore would have been obvious to make the second cover layer air impermeable by the same method as the first cover layer, as both the second cover layer and the means for forming its desired characteristics are disclosed in Thomas. 

Regarding claim 11, Thomas in view of Cedar and Tomerlin teaches a vehicle (Thomas:  airplane 10) including the duct of claim 1, the vehicle comprising: 
an environmental cooling system, the environmental cooling system including: 
an air conditioning unit (Thomas:  air conditioning unit 32); 
first zone ducts (Thomas:  see Fig. 1, distribution line 36 at the crown of the airplane fuselage 12 above the cabin region 16); 
second zone ducts (Thomas:  Para. 70, “central distribution line, which starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane”, not shown in the drawings); and 
riser ducts (Thomas:  supply lines 34) coupled to the first zone ducts and the second zone ducts (Thomas:  Para. 69-70, “By way of supply lines 34 the air conditioning unit 32 is connected to distribution lines 36… The supply lines 34 can also be connected to a central distribution line, which starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane, wherein several supply lines 34 branch off (not shown in detail) from said main conduit”), 
wherein one of the first zone ducts, the second zone ducts, or the riser ducts comprises the duct of claim 1 (Thomas:  Para. 74-75, “In order to reduce this noise source or fraction, according to the present disclosure it is provided to integrate an air conditioning conduit with a sound-damping effect according to various embodiments in the noise path, in other words between the air conditioning unit 32 and those positions at which the air is blown into the cabin region 16… According to one of various exemplary embodiments, FIG. 2 shows an air conditioning conduit 50 in which a sound-damping wall 52 at least partially encloses a continuous hollow space 54 for conveying the air”).

Regarding claim 12, Thomas in view of Cedar and Tomerlin teaches the vehicle of claim 11, further comprising a fuselage (Thomas:  airplane fuselage 12), the fuselage including a cabin (Thomas:  cabin region 16), wherein the first zone ducts are located above the cabin in a crown of the fuselage (Thomas:  see Fig. 1, the distribution line 36 at the crown of the airplane fuselage 12 above the cabin region 16), wherein the second zone ducts are located below the cabin (Thomas:  Para. 70, “central distribution line, which starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane”, not shown in the drawings, wherein the air conditioning unit 32 and therefore the central distribution line/main conduit is located below the horizontally-extending floor 20 of the cabin region 16 in the cargo region 18).

Regarding claim 13, Thomas in view of Cedar and Tomerlin teaches the vehicle of claim 12, wherein the first zone ducts includes the duct (Thomas:  Para. 74, “an air conditioning conduit with a sound-damping effect according to various embodiments in the noise path, in other words between the air conditioning unit 32 and those positions at which the air is blown into the cabin region 16 or removed, by suction, from the cabin region 16”), and wherein at least one duct of the second zone ducts and at least one duct of the riser ducts (Thomas:  wherein both the second zone ducts and the riser ducts, respectively the central distribution line/main conduit and the supply lines 34, are in the disclosed noise path between the air conditioning unit 32 and the air being blown into or removed from the cabin region 16) includes a second duct comprising: a second foam-filled honeycomb core structure having a tubular shape; and a second air-impermeable duct wall coupled to an exterior surface of the second foam-filled honeycomb core structure (see rejection of claim 1, wherein it is stated that Thomas and Cedar teaches all of these limitations).

Regarding claim 14, Thomas in view of Cedar and Tomerlin teaches the vehicle of claim 11, wherein the first zone ducts and the second zone ducts do not include one or more noise attenuating mufflers (see Thomas, which does not appear to teach zone mufflers encasing the duct, as the noise attenuating elements are instead incorporated into the ducts).

Regarding claim 15, Thomas (Fig. 1-3, 7) teaches a method of manufacturing a duct (air conditioning conduit 50) comprising: 
generating a core structure having a tubular shape (core layer 60), the core structure having a first face (internal side of the core layer 60) and a second face (external side of the core layer 60); 
filling the core structure with foam (Para. 77, “core layer 60 comprises a sound-absorbing open-pore core material” and Para. 79, “core layer 60 comprises an open-pore foam material”); 
coupling an air-permeable rigid tube (Para. 97, “second cover layer 72 is perforated” and Para. 101, “the second cover layer 72, 74 is laminarily connected to the core layer so that the laminar connection between the core layer 60 and the second cover layer 72, 74 causes a composite effect in such a manner that the wall is self-supporting”, wherein such a construction would ensure the second cover layer 72 is rigid) to an interior surface of the foam-filled core structure (see Fig. 7), wherein the first face of the core structure is coupled to an exterior wall of the air-permeable rigid tube (see Fig. 7); 
coupling an air-impermeable duct wall to an exterior surface of the foam-filled core structure (Para. 77, “first cover layer 62 is designed so as to be airtight, is arranged on the external surface of the core layer 60, and is laminarily connected to the core layer 60”), the second face of the core structure being coupled to an interior surface of the air-impermeable duct wall (see Fig. 7).
Thomas is silent regarding the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity. 
However, Cedar (Fig. 1-2, 4, 7G-I, 12-14) teaches a method of manufacturing an acoustic liner comprising: 
generating a honeycomb core structure (exemplary core material 1400) having a tubular shape, the honeycomb core structure including a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (parallel polyhedral cells 1418 are shown to be hexagonally shaped with two hexagonal faces, one at either end of the cavity); 
filling the plurality of hexagonal shaped cavities of the honeycomb core structure with foam to generate a foam-filled honeycomb core structure (Para. 105, “in some embodiments a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner. Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”); 
coupling an air-permeable rigid layer (Para. 55, “face sheet 202 includes a plurality of perforations 203 extending through a material of construction of the face sheet 202”) to an interior surface of the foam-filled honeycomb core structure, wherein the first hexagonal face of each of the hexagonal shaped cavities are coupled to an exterior wall of the air-permeable rigid tube (see Fig. 2A); 
coupling an air-impermeable duct wall to an exterior surface of the foam-filled honeycomb core structure (Para. 55, “acoustic liner 118 includes a core layer 200 positioned between a perforated face sheet 202 and a substantially imperforate back sheet 204”), the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (see Fig. 2A), wherein the air-impermeable duct wall includes a layer of film.
It would have been obvious to one skilled in the art at the time of the invention to include the foam-filled honeycomb core structure by combining prior art elements according to known methods to yield predictable results as taught by Cedar into the teachings of Thomas because it does no more than yield predictable results of improving the acoustical performance and structural strength of the core, as taught by Cedar (Para. 105, “Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Thomas is silent regarding the air-impermeable duct wall including a layer of film. 
However, Tomerlin (Fig. 1-5) teaches a duct (muffler 10) with a foam-filled core structure (acoustic absorbing material 30); and an air-impermeable duct wall coupled to an exterior surface of the foam-filled core structure (outer layer 14), wherein the air-impermeable duct wall includes a layer of film (Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the duct wall of the duct shown by Thomas to include a layer of film, as taught by Tomerlin, to provide a flexible, lightweight outer wall which provides excellent protection against tearing (see previously quoted Tomerlin passage from Col. 5 ll. 64-Col. 6 ll. 6). 

Regarding claim 16, Thomas in view of Cedar and Tomerlin teaches the method of claim 15, wherein filling the plurality of hexagonal shaped cavities of the honeycomb core structure with the foam includes depositing the foam in the plurality of hexagonal shaped cavities or generating the foam within the plurality of hexagonal shaped cavities (Cedar:  Para. 105, “in some embodiments a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner. Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”, wherein the foam can only either be deposited or formed within the cavities, as there are no other possible ways to ensure that the foam is in the cavities).

Regarding claim 17, Thomas in view of Cedar and Tomerlin teaches the method of claim 15, wherein the air-permeable rigid tube comprises closed cell foam (Thomas:  second cover layer 72 or 74; it is not clear how or from what the second cover layer is formed, but the following is disclosed: a) in at least one embodiment, the second cover layer is air-impermeable (Para. 35, “In another exemplary embodiment, the second cover layer is designed so as to be airtight”), aside from the perforations in the second cover layer, b) the first cover layer 62 is air impermeable (Abstract, “The first cover layer is airtight”), and c) the first cover layer is made to be air-impermeable by being made of a closed cell foam (Para. 94, “According to one of various embodiments (not shown in further detail), the first cover layer 62 is generated by closing the outer pores of the open-pore core material of the core layer 60”)).
It therefore would have been obvious to make the second cover layer air impermeable by the same method as the first cover layer, as both the second cover layer and the means for forming its desired characteristics are disclosed in Thomas. 

Regarding claim 19, Thomas (Fig. 1-3, 7) teaches method of installing a duct (air conditioning conduit 50) on a vehicle (airplane 10), the method comprising: 
installing the duct in an environmental cooling system of the vehicle (FIG. 2 shows an air conditioning conduit 50), the duct comprising: 
an air-permeable rigid tube defining an interior layer (Para. 97, “second cover layer 72 is perforated” and Para. 101, “the second cover layer 72, 74 is laminarily connected to the core layer so that the laminar connection between the core layer 60 and the second cover layer 72, 74 causes a composite effect in such a manner that the wall is self-supporting”, wherein such a construction would ensure the second cover layer 72 is rigid);
a foam-filled core structure (Para. 77, “core layer 60 comprises a sound-absorbing open-pore core material” and Para. 79, “core layer 60 comprises an open-pore foam material”) having a tubular shape (see Fig. 3), the foam-filled structure comprising a first face (external side of the core layer 60) and a second face (internal side of the core layer 60), the first face being coupled to an exterior wall of the air-permeable rigid tube (see Fig. 7); and 
an air-impermeable duct wall (first cover layer 62), the second face of the foam-filled core structure being coupled to an interior surface of the air-impermeable duct wall (Para. 77, “first cover layer 62 is designed so as to be airtight, is arranged on the external surface of the core layer 60, and is laminarily connected to the core layer 60”).
Thomas is silent regarding the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity. 
However, Cedar (Fig. 1-2, 4, 7G-I, 12-14) teaches a duct (Para. 57, “face sheet 202, the back sheet 204, and the core layer 200 may together form an arcuate cylindrical acoustic liner 118”) comprising: 
an air-permeable rigid interior layer (Para. 55, “face sheet 202 includes a plurality of perforations 203 extending through a material of construction of the face sheet 202”);
a foam-filled (Para. 105, “in some embodiments a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner. Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”) honeycomb core structure (exemplary core material 1400) having a tubular shape (see Fig. 14, the polyhedral cells are all shown to have a generally tubular shape), the foam-filled honeycomb structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (parallel polyhedral cells 1418 are shown to be hexagonally shaped with two hexagonal faces, one at either end of the cavity), the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube (see Fig. 2A); and 
an air-impermeable duct wall, the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (Para. 55, “acoustic liner 118 includes a core layer 200 positioned between a perforated face sheet 202 and a substantially imperforate back sheet 204”; see Fig. 2A). 
It would have been obvious to one skilled in the art at the time of the invention to include the foam-filled honeycomb core structure by combining prior art elements according to known methods to yield predictable results as taught by Cedar into the teachings of Thomas because it does no more than yield predictable results of improving the acoustical performance and structural strength of the core, as taught by Cedar (Para. 105, “Such foam material may facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Thomas is silent regarding the air-impermeable duct wall including a layer of film. 
However, Tomerlin (Fig. 1-5) teaches a duct (muffler 10) with a foam-filled core structure (acoustic absorbing material 30); and an air-impermeable duct wall coupled to an exterior surface of the foam-filled core structure (outer layer 14), wherein the air-impermeable duct wall includes a layer of film (Col. 5 ll. 64-Col. 6 ll. 6, “While a variety of materials may be utilized without departing from the spirit and scope of the present invention, it has been found particularly advantageous to fabricate outer layer 14 from a electrostatically treated sheet of a flouropolymer material such as the material manufactured and sold by DuPont Corporation under the trademark FEP TEFLON having a thickness of approximately 0.002 inches. This fluoropolymer material has been found to exhibit excellent tear strength and is extremely light in weight”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the duct wall of the duct shown by Thomas to include a layer of film, as taught by Tomerlin, to provide a flexible, lightweight outer wall which provides excellent protection against tearing (see previously quoted Tomerlin passage from Col. 5 ll. 64-Col. 6 ll. 6). 

Regarding claim 20, Thomas in view of Cedar and Tomerlin teaches the method of claim 19, further comprising, prior to installing the duct, removing a second duct, a muffler, or a combination thereof, and wherein installing the duct includes replacing one or more of the second duct, the muffler, or the combination thereof, with the duct (Thomas:  Para. 48, “by the air conditioning conduits according to the present disclosure, the hitherto commonly used pipe designs with the additional absorbers can be replaced, which results in the already mentioned weight savings”). 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Published U.S. Patent Application No. 20120267476) in view of Cedar et al. (Published U.S. Patent Application No. 20190270504) and Tomerlin et al. (U.S. Patent No. 8393436) as applied to claims 7 and 15 above, and further in view of Iwata et al. (U.S. Patent No. 4330494).
Regarding claim 8, Thomas in view of Cedar and Tomerlin teaches the duct of claim 7. 
Thomas in view of Cedar and Tomerlin are silent regarding the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities. 
However, Iwata (Fig. 1-4) teaches a foam-filled honeycomb core structure (see Fig. 1-3), wherein the foam-filled honeycomb core structure (honeycomb material 21) has foam in the plurality of hexagonal shaped cavities (Col. 5 ll. 42-47, “cell of the honeycomb material is, for example, about 5 mm to 50 mm, preferably about 8 to 20 mm across but will depend on the size and shape of the structural material formed. The materials may have a variety of design constructions such as hexagonal”) such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities (Col. 7 ll. 67-Col. 8 ll. 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”), the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities (Col. 7 ll. 67-Col. 8 ll. 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”).
It would have been obvious to one skilled in the art at the time of the invention to include the foam extending to the first and second faces of the cavities and coupled to the exterior and interior walls at those first and second faces by combining prior art elements according to known methods to yield predictable results as taught by Iwata into the teachings of Thomas in view of Cedar and Tomerlin because it does no more than yield predictable results of providing sufficient structure and a means for binding the elements of the structure together, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 18, Thomas in view of Cedar and Tomerlin teaches the method of claim 15. 
Thomas in view of Cedar and Tomerlin are silent regarding the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities. 
However, Iwata (Fig. 1-4) teaches a foam-filled honeycomb core structure (see Fig. 1-3), wherein the foam-filled honeycomb core structure (honeycomb material 21) has foam in the plurality of hexagonal shaped cavities (Col. 5 ll. 42-47, “cell of the honeycomb material is, for example, about 5 mm to 50 mm, preferably about 8 to 20 mm across but will depend on the size and shape of the structural material formed. The materials may have a variety of design constructions such as hexagonal”) such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities (Col. 7 ll. 67-Col. 8 ll. 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”), the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities (Col. 7 ll. 67-Col. 8 ll. 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”).
It would have been obvious to one skilled in the art at the time of the invention to include the foam extending to the first and second faces of the cavities and coupled to the exterior and interior walls at those first and second faces by combining prior art elements according to known methods to yield predictable results as taught by Iwata into the teachings of Thomas in view of Cedar and Tomerlin because it does no more than yield predictable results of providing sufficient structure and a means for binding the elements of the structure together, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                                                           .